Citation Nr: 1515403	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  14-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.



INTRODUCTION

The Veteran served on active duty from February 1945 to March 1945.  He died in November 2004.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the above claimed benefits.

The appellant and her son provided testimony before the undersigned at the RO in February 2015.  A transcript is of record.  

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2004 due to cardiac arrest secondary to lung cancer.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.  

3.  Heart disease and/or lung cancer was/were not present in service, manifested within one year after discharge, or etiologically related to service.  
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A June 2013 letter, issued to the appellant prior to the initial adjudication of the claim, provided notice compliant with Hupp.  

The appellant has substantiated the Veteran's status as a veteran.  The June 2013 letter also provided notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The appellant has not identified any outstanding and available records relevant to the claim on appeal.  In the June 2013 VCAA letter, the appellant was asked to provide VA with authorization to obtain all records of private treatment, including terminal treatment records leading up to the Veteran's death from Dr. N.D., who signed the Veteran's death certificate.  To this date, the appellant has not responded.  In addition, during the Board hearing, the appellant and her son testified that private treatment records from Dr. G.R., including reported treatment in August 1945, are not available.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The records contained therein have been reviewed.  

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008).  VA has not obtained a medical opinion in response to the appellant's claim, and the Board finds that it is not warranted in this case.  

In this regard, there is no competent and credible evidence that the cause of the Veteran's death, lung cancer, is in any way related to service or that a presumptive disability had onset within one year of his discharge.  Service treatment records are negative for any findings related to a respiratory disability and, in fact, the first evidence of such a disability is the Veteran's death certificate.  

Therefore, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2014).  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  


There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities  are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in November 2004; the death certificate listed cardiac arrest secondary to lung cancer as the cause of death.  There are no treatment records associated with his terminal care in the weeks leading up to his death.  A June 2013 letter requested that the appellant authorize VA to obtain those records, but a response to that letter was not received.  

During the hearing, the appellant and her son testified that the Veteran reported to them that he suffered from some type of heart ailment, which he associated with service.  They stated that the exact details of this ailment were not known and that associated treatment records were not available.  

Service treatment records are negative for any treatment or complaints of any relevant disability.  Moreover, an April 1947 report of physical examination specifically found the heart, arteries, and respiratory system to be normal.  

The first evidence of any heart or lung symptoms or diagnoses is the Veteran's November 2004 death certificate, issued more than 59 years after his discharge from service.  In fact, there are absolutely no records of any kind of treatment of this Veteran associated with the claims file.  

The appellant submitted a statement from two friends of the Veteran who stated that some time on or about August 16, 1945, while they were attempting to obtain information regarding veterans' benefits, the Veteran began "perspiring very cool."  They sought medical attention and a private physician, Dr. G.R., "immediately" diagnosed the Veteran with hypertension with fever, lung cancer, and loss of hearing.  He reportedly prescribed medication and advised him to seek follow-up care.  The Board notes that there are no treatment records from Dr. G.R. in the claims file.  The appellant and her son reported in a July 2013 report of general information and testified during the Board hearing that records from this physician are not available as his business closed and the physician is deceased.  Moreover, there are no records of follow-up care related to this incident.  

Based on the foregoing, the Board concludes that the weight of the evidence is against a finding of service connection for the cause of the Veteran's death.  To the extent that the appellant has asserted that the cause of his death, cardiac arrest due to lung cancer, is directly related to his service, the Board finds that the evidence weighs significantly against such a finding.  First, a specific chronic heart disability has not been demonstrated, but rather the death certificate states that the Veteran experienced cardiac arrest due to his lung cancer.  While the appellant and her son vaguely described the Veteran's reports of a heart ailment existing ever since service, no such disability has been demonstrated.  Service treatment records are negative for any indication of such symptoms, treatment, or diagnoses, an April 1947 examination specifically found that the cardiac and respiratory systems were normal.

Regarding the buddy statement from the Veteran's two friends, the Board finds the statement to not be credible.  It is not credible that the Veteran, who presented essentially with a cold sweat, was immediately upon seeing a physician diagnosed with hypertension with fever, lung cancer, and hearing loss.  All three disabilities require diagnostic testing.  There is no evidence that the Veteran received such diagnostic testing or was treated for such disabilities beginning in August 1945 or any time thereafter.  Moreover, the only medical evidence of record, the April 1947 examination, specifically contradicts the reports of hypertension and lung cancer being present in and ever since 1945, as it specifically found the cardiac and respiratory systems to be normal.  

Given the lack of medical evidence in support of the claim and the absence of any credible evidence of a disability or symptoms during service or for more than 59 years thereafter, the evidence is against a finding of a nexus between the Veteran's death from cardiac arrest secondary to lung cancer and his military service or that a presumptive disability manifested to a compensable degree within one year of discharge.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


